                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/FTB                                           271 Cadman Plaza East
F. #2018R02344                                    Brooklyn, New York 11201



                                                  January 28, 2021

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Bryan Cho
                     Criminal Docket No. 21-40 (AMD)

Dear Judge Donnelly:

                On January 27, 2021, the Court scheduled an initial status conference in the
above-referenced matter for February 8, 2021 at 10:30 a.m. The government subsequently
learned that the Metropolitan Detention Center in Brooklyn (the “MDC”) could not
accommodate a virtual appearance for the defendant at 10:30 a.m., but would be able to
accommodate a virtual appearance at 9:00 a.m. The government therefore respectfully
submits this letter to request that the Court change the time of the previously-scheduled
appearance on February 8, 2021 from 10:30 a.m. to 9:00 a.m. Defense counsel has advised
that he is available at the proposed new time.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:      /s/
                                                  Elizabeth Geddes
                                                  Turner Buford.
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000
